232 F.2d 895
Earl C. PATTERSONv.Eva C. CLEARY.
No. 5236.
United States Court of Appeals Tenth Circuit.
March 21, 1956.

T. B. Keleher and John B. Tittmann, Albuquerque, N.M., for appellant.
George A. Shipley and Robert J. Seller and Lorna M. Shipley, Alamogordo, N.M., for appellee.
Before MURRAH and PICKETT, Circuit Judges, and HILL, District Judge.
PER CURIAM.


1
Remanded to District Court without opinion, with instructions to vacate the order granting a new trial and to reinstate the judgment.